Jasper, J.
Appellant was charged by affidavit in four counts with (1) entering to commit a felony, under §10-704, Burns’ 1942 Replacement; (2) possession of burglar tools, under §10-703, Burns’ 1942 Replacement; (3) automobile banditry, under §10-4710, Burns’ 1942 Replacement; and (4) robbery while armed, under §10-4709, Burns’ 1942 Replacement. A motion to quash was addressed to each count of the affidavit and was overruled. A plea of not guilty was entered to each count, trial was by jury, a verdict of guilty was returned on the first, second, and fourth counts, and a verdict of not guilty was returned on *700the third count. Judgment and sentence followed on the first, second, and fourth counts.
This is a companion case to Goldstine v. State (1952), No. 28,833 in this court, 230 Ind. 343, 103 N. E. 2d 438. It presents the same facts and similar questions.
The Attorney General has admitted certain error in the case at bar.
Upon authority of the Goldstine Case, and for the reasons given therein, the judgment is reversed, with instructions to sustain the motion to quash counts two, three, and four of the affidavit, and to sustain the motion for a new trial.
Judgment reversed.
Note.—Reported in 103 N. E. 2d 807.